United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       February 9, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 07-10168



In Re: CURTIS MOORE

                         --------------------
                 On Motion for Authorization to File
               Successive Petition for Writ of Habeas
             Corpus in the United States District Court
         Before the Northern District of Texas, Fort Worth
                         --------------------

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the application under 28 U.S.C.

2254(b)(3)(c) for leave to file a successive petition for writ of

habeas corpus is GRANTED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.